STORY, Circuit Justice.
If this cause were regularly before this court. I do not perceive, how we could grant the petitioners any relief. The case is not distinguishable, in principle, from that of The Margaretta [Case No. 9.072], and I see not the least reason to change the opinion, which was then expressed. There are some circumstances also in this case, which bear more unfavorably, in point of law, upon the claimants than in that. The principal question is, whether, after a final decree of condemnation, the secretary of the treasury has authority to remit the collector’s share in the forfeited goods? I understand the doctriile of the supreme court to be, that the right of the collector to forfeitures in rem attaches on the seizure, and is consummated by the condemnation. Jones v. Shore’s Ex’rs, 1 Wheat. [14 U. S.] 462. If this be. true, then, by the condemnation,' it becomes an absolutely vested right; and the secretary of the treasury has no more power to divest this absolute right before, than he has after the forfeited property is distributed. It would be a monstrous proposition to assert, that the secretary of the treasury might, at auy time, and even years after the forfeiture was distributed, by his remission, recall the whole property from those, to whom the law had absolutely given it. Such a doctrine might, perhaps, well suit the character of an arbitrary despotism; but in a government, like ours, it could not be established, but upon the ruins of all the principles, which regulate civil rights. The notion, that the receipt or non-receipt of the money under the decree of condemnation could make any difference in the collector’s right, has been expressly repudiated by the supreme court.
But it is unnecessary to entertain these questions, for I am very clear, that this court has no jurisdiction upon this appeal. The judicial act of 1789, c. 20, § 21 [1 Stat. S3], enacts, that “from all final decrees in a district court, in causes of admiralty and maritime jurisdiction, where the matter in dispute exceeds the sum or value of three hundred dollars (now altered to fifty dollars) exclusive of costs, an appeal shall be allowed to the next circuit court to be held in such district; provided, nevertheless, that all such appeals from final decrees as aforesaid, from the district court of Maine, shall be made to the circuit court next to be holden after each appeal in the district court of Massachusetts.” The final decree of condemnation, in this case, was rendered at the May term of the. district court of 1817, and for want of a claim; and no appeal was made, or indeed could under such circumstances be made to the next circuit court. That de-.eree, then, is not subject to our revision. The subsequent proceedings upon the bond for the appraised value, and the issuing of the execution, were but incidents to the original cause to enforce the decree of condemnation. And it has been long since settled, that this court has no jurisdiction over the proceedings on the bond, which is- but an admiralty stipulation, unless it has possession of the cause, to which it belongs. McLellan v. U. S. [Case No. 8,895].
But even if an appeal would lie upon the summary judgment on the bond, when no appeal had been interposed from the decree of condemnation (which, in point of law, cannot be admitted); yet this would not help the present case; for the judgment was rendered at September term, 1S17, and no appeal was then taken to the next, which was the only circuit court, which could take cognizance of such an appeal. Then, as to the present petition, it is but an application to the discretion of the court to stay execution, and we have no legal right to control the exercise of that discretion. Was it ever *346heard of in a court of admiralty, that it was a matter of appeal, that the court refused to stay its own process to enforce its own decrees? We have by law no control, except oyer the final decrees of the district court, as to acquittal or condemnation. It has the sole power over its own process to execute its own decrees; and it would be a strange anomaly in our law, if one court had rightfully the sole possession of the cause, and another court, haying no authority to inquire into the merits of the cause, could arrest the process, by which it was to be enforced. Nor is there any more inconvenience in this case than in every other, where a court, having final jurisdiction, awards process to enforce its own judgment. It may always happen, that a possible injustice may arise; but the true remedy is in an application to the court, which has control over the process. I confess, that I do not perceive, how the district court could have properly acted otherwise, than it has. That, however, is no concern of ours. For the defect of jurisdiction, let the appeal be dismissed.
Appeal dismissed.